IN THE COURT OF APPEALS OF IOWA

                                     No. 19-0465
                               Filed September 2, 2020


CHRISTOPHER LEGEAR,
     Applicant-Appellant,

vs.

STATE OF IOWA,
     Respondent-Appellee.
________________________________________________________________


      Appeal from the Iowa District Court for Pottawattamie County, Kathleen A.

Kilnoski, Judge.




      Petitioner appeals the summary dismissal of his third postconviction-relief

application. AFFIRMED.




      Christopher J. Roth of Roth Weinstein, LLC, Omaha, Nebraska, for

appellant.

      Thomas J. Miller, Attorney General, and Kyle Hanson, Assistant Attorney

General, for appellee State.



      Considered by Bower, C.J., Greer, J., and Blane, S.J.*

      *Senior judge assigned by order pursuant to Iowa Code section 602.9206

(2020).
                                          2


BLANE, Senior Judge.

       Christopher LeGear was convicted of first-degree murder in 1982. In 2016,

he filed his third application for postconviction relief (PCR). He claimed he has

been diagnosed as suffering “dissociative amnesia” during the events giving rise

to his conviction and that his trial counsel’s failure to request a psychiatric re-

evaluation prior to his criminal trial qualifies as a new ground in fact that could not

have been raised within the applicable time period, making his application exempt

from the three-year limitation in Iowa Code section 822.3 (2016).1 LeGear next

claimed that our court’s opinion in Gillam v. State provides a new ground of law

entitling him to raise the new psychiatric diagnosis as an exception to the three-

year statute of limitation. No. 13-0359, 2014 WL 468022 (Iowa Ct. App. Feb. 5,

2014). LeGear further claimed his criminal trial attorney’s lack of licensure in Iowa,

which he claimed only to have recently learned upon examining the court file, also

entitled him to belatedly raise this issue and warranted a new trial.

       The State moved for summary dismissal under Iowa Code section 822.6(3),

arguing that LeGear’s application was beyond the three-year limitation in Iowa

Code section 822.3 and the exception did not apply.           After a hearing and a

thorough review, the district court found that the matters LeGear raised did not

amount to a new ground in fact or law that could not have been raised within the

applicable time period, granted the State’s motion, and dismissed LeGear’s third




1 In 2003, LeGear’s expert witness, Dr. Kimberly C. Hall, had evaluated him and
diagnosed “traumatic amnesia,” which formed the basis for his second PCR
application. In 2018, Dr. Hall re-classified her diagnosis as “dissociative amnesia”
to conform with the designation in DSM-V.
                                          3


PCR application. LeGear appealed on March 21, 2019.2 Upon our review, we

agree with the well-reasoned decision of the district court and affirm.

    I. Standard of review.

       Our review of the district court’s ruling on the State’s statute-of-limitations

defense is for correction of errors of law. Thongvanh v. State, 938 N.W.2d 2, 8

(Iowa 2020). When reviewing the lower court’s statute-of-limitations ruling for

correction of errors of law in postconviction relief proceedings, the appellate court

will affirm if the trial court's findings of fact are supported by substantial evidence

and the law was correctly applied.      Harrington v. State, 659 N.W.2d 509, 519

(Iowa 2003).

       We examine the language of section 822.3 in light of its purpose and
       objectives. It is clear the legislative intent of section 822.3 was to
       conserve judicial resources, promote substantive goals of criminal
       law, foster rehabilitation, and restore a sense of repose in our

2  In this appeal, LeGear is represented by counsel. On November 8, 2019, our
supreme court entered the following order:
         On July 11, 2019, this court struck the appellant’s pro se
         supplemental brief as prematurely filed. The court noted that,
         effective July 1, 2019, an applicant seeking postconviction relief who
         is currently represented by counsel shall not file any pro se document
         in any Iowa Court, and the court shall not consider such pro se filings.
         See Iowa Code § 822.3B(1). In the event the appellant filed a timely
         pro se supplemental brief, he was directed to address whether the
         new legislation prohibits the appellate court from considering his pro
         se filings. The appellant addressed the new legislation in his motion.
         The State indicates it will address this issue in its brief.
                  Upon consideration, the court determines the motion for leave
         to file a pro se supplemental brief shall be submitted with the appeal.
Both LeGear and the State have addressed this issue in their briefs. Our court has
consistently held that Iowa Code section 822.3B(1), which became effective on
July 1, 2019, and prohibits filings by pro se appellants who are represented by
counsel, does not apply to appeals filed before that date. See Harlston v. State,
No. 19-0627, 2020 WL 4200859, at *2 (Iowa Ct. App. July 22, 2020). Since LeGear
filed his appeal before the effective date of the statute, we grant the motion for
leave and consider appellant’s pro se brief filed on October 10, 2019, and
appellant’s pro se supplemental reply brief filed on January 21, 2020.
                                           4


         criminal judicial system. We also recognize that statutes of
         limitations are built on practical and pragmatic foundations.

Cornell v. State, 529 N.W.2d 606, 610–11 (Iowa Ct. App. 1994) (citations omitted).

     II. Background facts and procedure.

         On June 26, 1981, LeGear tossed his sometime girlfriend, Donna Rae

Kresl, from the sixty-five-foot-high Mormon Bridge into the Missouri River, and she

drowned. Following trial, a jury convicted LeGear of first-degree murder. He

appealed, and our supreme court affirmed his direct appeal in 1984. See State v.

LeGear, 346 N.W.2d 21 (Iowa 1984).3 In the opinion, the court summarized the

facts:

         According to [eyewitness] Larrison, defendant then threw Kresl into
         the river. According to defendant, Kresl fell out of his arms and into
         the river below. When defendant returned to the car, he told Larrison
         the victim “was swimming.” Larrison testified defendant also
         commented “she deserved it.” The two men then decided to dispose
         of Kresl’s purse and personal effects. Neither apparently made any
         attempt to ascertain whether she had survived or to seek help in case
         she had. Instead they later met and fabricated a cover story that
         defendant subsequently related to the police.

Id. at 22. The supreme court also discussed the defense trial tactics of the case.

         Defendant then claims that when he pulled Kresl from Larrison’s car
         his only purpose was to scare her by holding her over the bridge rail.
         He asserts he had no intention to kill her, but was powerless to
         prevent her fall. Defendant’s lack of murderous intent was testified
         to by a psychologist and a psychiatrist, both of whom opined
         defendant did not premeditate murder, although he did intend to put
         his victim in the river. The psychiatrist further explained that
         defendant “impulsively dropped” Kresl into the water. . . .
                In rebuttal, the State’s expert testified defendant was capable
         of premeditation and intended to cause Kresl’s death.

Id. at 23–24. LeGear also raised ineffective-assistance-of-counsel claims.




3   Procedendo issued on April 12, 1984.
                                          5


       Finally, defendant alleges ineffective assistance of counsel. He
       claims trial counsel should have sought a continuance because
       defendant’s incarceration left him mentally unable to assist with his
       defense. . . .
                Defendant testified extensively and coherently at his trial. He
       was subjected to intense cross-examination during which he
       maintained his story that he intended only to scare the victim. Before
       trial he furnished his lawyer with the names of several people to call
       as witnesses. He succeeded in convincing two out of three mental
       health professionals that he had no intent to murder his victim. His
       ability to assist in his own defense was manifested both by his pretrial
       conduct and by his in-court testimony. His motion for a protective
       order did not reveal any specific ill effects from his incarceration. On
       this record, we hold counsel was not ineffective in failing to seek a
       continuance of defendant’s trial.

Id. at 25.

       After losing his direct appeal, LeGear filed his first application for PCR,

which was denied, and our court affirmed in 1990. See LeGear v. State, No. 88-

406, 1990 WL 171693 (Iowa Ct. App. May 24, 1990). LeGear then filed a habeas

corpus petition in federal court, which was denied, and the Eight Circuit Court of

Appeals affirmed it in 1993. See LeGear v. Nix, No. 93-1283, 1993 WL 411474

(8th Cir. Oct. 15, 1993). Thereafter, LeGear filed his second application for PCR

in 1996, and in 2005 our court affirmed denial of that application as untimely. See

LeGear v. State, No. 04-1125, 2005 WL 1963038 (Iowa Ct. App. Aug. 17, 2005).4

       Finally, LeGear filed the present application—his third—on May 12, 2016.

His application raised three issues. First, LeGear argued that Dr. Hall’s 2018

diagnosis of “dissociative amnesia” is a new ground of fact entitling him to a new


4 The district court initially dismissed the second application without a hearing.
LeGear appealed, and this court reversed the dismissal and remanded for further
proceedings. LeGear, 2005 WL 1963038, at *1. On remand, after a hearing, the
district court again granted the State’s motion for summary dismissal, finding the
application was filed beyond the three year limitation in Iowa Code section 822.3
(2003). Id.
                                          6


trial and also allows him to raise this issue beyond the three-year limitation in Iowa

Code section 822.3 (2016). Second, that our opinion in Gillam, 2014 WL 468022,

at *1, established a new ground of law allowing him to raise the psychiatric issue

(amnesia). And third, that his criminal defense attorney was not licensed in the

state of Iowa, he did not receive the requisite legal representation, and this requires

reversal of his conviction. He also contends that he did not have access to court

documents until recently, which disclosed this licensure problem, again allowing

him to raise this claim beyond the three-year limitation period.

       The State filed a motion to dismiss. The district court granted LeGear’s

request for expert fees to again retain the services of Dr. Hall, the psychiatrist

whom he had retained back in 2003 related to his second application. After

additional discovery and the deposition of Dr. Hall, the State filed an amended

motion for summary dismissal. Following a hearing, the district court granted the

State’s motion. This appeal followed.

   III. Discussion.

         A. Whether the district court erred in finding that Dr. Hall’s
            diagnosis of “dissociative amnesia” did not constitute a new
            ground of fact?

       Iowa Code section 822.3 states:

       All other applications must be filed within three years from the date
       the conviction or decision is final or, in the event of an appeal, from
       the date the writ of procedendo issues. However, this limitation does
       not apply to a ground of fact or law that could not have been raised
       within the applicable time period.

       On appeal, LeGear argues the exception—“this limitation does not apply to

a ground of fact or law that could not have been raised within the applicable time

period”—applies because the medical condition amnesia that he experienced
                                          7


during the crime and up to trial, as well as before the limitation period expired, was

not then properly diagnosed. The basis of LeGear’s argument is that in 2003 he

was evaluated by his psychiatric expert, Dr. Hall, a forensic psychiatrist. In 2018,

Dr. Hall again evaluated him and this time assigned a diagnosis of “dissociative

amnesia.”5 LeGear argued the new diagnosis supports his claims that he did not

have the requisite intent to commit first-degree murder, he was incompetent to

stand trial, and his trial counsel was ineffective for failing to request LeGear be re-

evaluated before trial. LeGear concludes because this diagnosis came about after

he stood trial and more than three years from the date that procedendo issued, the

exception to the three-year limitation applies.

       The district court addressed this contention in its ruling.

       Initially LeGear claimed he could not remember the details of the
       events that led up to Donna Kresl’s death. On March 3, 1982 LeGear
       received a psychiatric examination to determine his competency to
       stand trial. The examination consisted of a complete review of
       LeGear’s psychiatric history, psychological testing, a physical exam,
       various tests to review LeGear’s social abilities, and an
       electroencephalogram. Based on the examination the physician
       determined that LeGear was competent to stand trial. It was
       determined that LeGear could distinguish right from wrong, and had
       the capacity to form the requisite intent consistent with legal
       accountability.
                Amnesia symptoms were discussed during LeGear’s
       competency evaluation. LeGear shared with the doctors about his
       fragmented memories of the event and claimed he was suffering
       from amnesia. LeGear’s amnesia and his ability to remember were
       specifically reviewed during the competency exam. The doctor
       questioned the amnesia because the evidence showed that after
       Donna Kresl’s death, LeGear told the eye-witness that the eye-
       witness was an accessory of the crime and he “should get his story


5 “Dissociative amnesia is a disorder characterized by retrospectively reported
memory gaps.” Stephanie Leong, MD, Wendi Waits, MD, & Carroll Diebold, MD,
Dissociative Amnesia and DSM-IV-TR Cluster C Personality Traits, 3 Psychiatry
(Edgmont) 51-5 (2006), https://www.ncbi.nlm.nih.gov/pmc/articles/PMC2990548/.
                                         8


       straight.” The doctor still discussed possible causes for the amnesia
       in the report.
               LeGear claimed that he first began to recall important details
       of the events immediately before the criminal trial. LeGear claimed
       that the amnesia continued during preparation for trial, which was
       key to trial counsel’s strategy. LeGear claimed he began to
       remember the events right before trial and requested another
       competency examination. LeGear testified at his criminal trial
       regarding the reclaimed memories that the death of Donna Kresl
       was an accident. LeGear was convicted of murder in the first degree
       by jury verdict.
               In 2003 LeGear employed an expert, Dr. Hall, to assist with a
       postconviction application. Dr. Hall opined that at the time of Donna
       Kresl’s death, LeGear suffered from the phenomenon of traumatic
       amnesia. In 2003 traumatic amnesia was not a diagnosis or disorder
       found in the DSM-IV-TR. Dr. Hall opined that LeGear went through
       a stressful situation during and as a result of the alleged crime that
       caused the amnesia. Dr. Hall opined that LeGear’s trial counsel
       should have changed strategy and requested a new competency
       examination before trial, once LeGear regained his memories.
               In 2018, Dr. Hall re-evaluated LeGear and the case. Dr. Hall
       found a categorized diagnosis and disorder for LeGear’s symptoms
       in the DSM-V, published in 2016, which did not exist in 2003. Dr.
       Hall noted there was a change in the language between the DSM-V
       and DSM-IV-TR. After the re-evaluation Dr. Hall gave the opinion
       that LeGear suffered from Dissociative Amnesia which predated the
       death of Donna Kresl. According to Dr. Hall the condition was
       triggered when LeGear was threatened by LeGear’s perception of a
       threat that he would be returned to jail. This opinion derives from the
       fact that an eye witness indicated that shortly prior to the crime,
       Donna Kresl threatened to have the police arrest LeGear. This new
       diagnosis is in large part the basis for LeGear’s present
       postconviction claims.

(Citations omitted).

       The State urged that the issue of amnesia was known at the time of trial

and LeGear’s application was not preserved by the exception to the three-year

limitation. The district court noted that LeGear had the burden to show that the

issue was discovered after the verdict and could not have been “discovered earlier

in the exercise of due diligence.” Jones v. State, 479 N.W.2d 265, 274 (Iowa

1991). Our court has also stated Iowa Code Section 822.3’s ground of fact or law
                                          9


exception “is to provide relief from the limitation period when an applicant had ‘no

opportunity’ to assert the claim before the limitation period expired” and “the focus

of our inquiry has been whether the applicant was or should have been ‘alerted’ to

the potential claim before the limitation period expired.” Cornell v. State, 529

N.W.2d 606, 610 (Iowa Ct. App. 1994) (emphasis added) (citation omitted).

       Our supreme court has more recently commented in a statute of limitations

context what it means to be alerted:

       Specifically as to imputed knowledge, once a plaintiff learns
       information that would alert a reasonable person of the need to
       investigate, the plaintiff “is on inquiry notice of all facts that would
       have been disclosed by a reasonably diligent investigation.” “[T]he
       duty to investigate does not depend on exact knowledge of the
       nature of the problem that caused the injury” because “[i]t is sufficient
       that the person be aware that a problem existed.”

Skagburg v. Gately, 911 N.W.2d 786, 794 (Iowa 2018) (alterations in original)

(citations omitted).


       Applying these legal standards, the district court found that the amnesia

issue had been raised during the trial.

       While the name of the diagnosis may be new, the fact that LeGear
       suffered from symptoms of amnesia at the time of his criminal trial is
       not. As Dr. Hall explained, LeGear’s symptoms of amnesia predated
       the criminal trial. Dr. Hall opined that LeGear should have been re-
       evaluated before the criminal trial when LeGear’s memories
       returned. Notably, this recommendation was not new in her 2018
       report. Dr. Hall gave the same opinion in 2003 to assist LeGear with
       his second postconviction application. Therefore the symptoms of
       amnesia were known in 2003 when Dr. Hall diagnosed LeGear with
       traumatic or psychogenic amnesia. LeGear and his criminal trial
       counsel were also aware of the symptoms of amnesia before and
       during his criminal trial. Amnesia was discussed in preparation for
       the criminal trial at LeGear’s competency hearing. According to
       LeGear’s current application he also discussed the issue of his
       amnesia with his trial counsel, and he requested another
       psychological examination. Further, LeGear testified at his criminal
                                         10


       trial that he could not remember certain details concerning the
       evening of June 26, 1981, including the reason for fighting with
       Donna Kresl before holding her over the bridge railing.
               Therefore, LeGear was aware of his symptoms of amnesia as
       early as the criminal trial. He certainly was aware of the amnesia
       symptoms in 2003 when he was diagnosed with traumatic amnesia.
       Because the symptoms of amnesia were known to LeGear as early
       as the criminal trial, any defenses that derive from the new diagnosis
       of Dissociative Amnesia were also available. The claims are
       therefore barred as untimely because the defenses were available
       within the time restraint under § 822.3. There is not a genuine issue
       of material fact, and summary disposition should be granted on this
       issue.

(Citations omitted).

       We also note in his pro se supplemental reply brief, LeGear personally

concedes “as asserted in ‘Appellee’s Brief,’ the ‘possibility of amnesia arose with

expert testimony in 1982 . . . .’” We agree with the district court and the State that

the only thing new in this case was the psychiatric terminology or label.

       Upon our review, we are convinced that the district court applied the proper

law and that the findings are supported by substantial evidence. LeGear failed to

meet his burden to show that the issue was discovered after the verdict and could

not have been discovered earlier in the exercise of reasonable diligence.6


6  As the district court found, Dr. Hall was retained while LeGear’s second PCR
application was pending and was deposed in 2003. At that time, she opined that
LeGear suffered traumatic amnesia, hysterical amnesia, or psychogenic amnesia.
Later, she acknowledged that these are all terms for the same mental condition as
“dissociative amnesia.” Our court has previously held that if an applicant relies on
a new ground of law exception, the PCR application must be filed within three
years of when the new ground of law becomes available. See Burkett v. State,
No. 14-0998, 2015 WL 5278970, at *1–*2 (Iowa Ct. App. Sept.10, 2015). The
same logic would apply to a new ground of fact—an applicant must file a PCR
application within three years of when the new ground of fact becomes known. In
this case, LeGear was obligated to file his third PCR application within three years
from when Dr. Hall issued her 2003 report. LeGear’s third PCR application filed in
2016 raising the amnesia claim is clearly beyond the three-year limitation imposed
on a new ground of fact and was untimely for this reason also.
                                          11


         B. Whether the district court erred in finding that the Gillam opinion
            did not constitute a new ground of law for raising the psychiatric
            issue?

       Next, LeGear contends that our opinion in Gillam provides him with a new

ground of law to raise his psychiatric issue in the current application, outside the

three-year limitation. 2014 WL 468022, at *1–2. LeGear argues that in Gillam the

appellant’s application for PCR was dismissed because she was aware of her

mental-health condition prior to the original trial. Id. at *1. LeGear claims, unlike

Gillam, he was neither aware of his diagnosis nor his condition, which makes his

situation different.

       As the district court pointed out, to avoid the statute of limitations, LeGear

must show there has been a “change in the law that would [a]ffect the validity of

the conviction.” Nguyen v. State, 829 N.W.2d 183,188–89 (Iowa 2013) (alteration

in original).

       First, Gillam is distinguishable on its facts. In Gillam, the applicant had been

convicted of robbery in 2002. 2014 WL 468022, at *1. It was acknowledged that

at the time of trial she had mental-health issues. Id. at *2. She claimed in her PCR

proceeding that in 2009 she had received a “new” diagnosis—not one that

necessarily related back to the time of her crime and conviction. See id. at *2. As

our court pointed out, Gillam did not establish how this new diagnosis related back

to her conviction. Id. Here, LeGear does not claim he has some new psychiatric

disorder that was diagnosed in 2018. Rather, it is that he has an expert witness

who in 2018 diagnosed and labelled a psychiatric condition based upon LeGear’s

symptoms and related psychological and psychiatric reports as to his mental

condition that existed in 1981 and 1982 at the time of the crime and his trial—a
                                        12


diagnostic label not recognized until recently and more than thirty-seven years

after the crime and trial.

       We also agree with the district court and do not read our unpublished

opinion in Gillam to create a new ground of law to apply to LeGear. The law is the

same. Under Gillam, a PCR applicant has the burden to establish the exception

that a new ground of fact or law was not discoverable and could not be presented

before expiration of the three-year limitation in Iowa Code section 822.3. Since

Gillam did not create new law, it does not provide LeGear with an exception to the

three-year limitation.

         C. Whether the district court erred in finding that LeGear’s claim of
            lack of effective legal representation in his criminal trial due to
            his criminal trial attorney not being licensed in Iowa was barred
            by the three-year limitation in Iowa Code section 822.3.

       We must first address the appropriate standard of review. LeGear asserts

that since his claim involves a constitutional Sixth Amendment right to counsel

issue, our review should be de novo. See Goode v. State, 920 N.W.2d 520, 523

(Iowa 2018). The State contends the review standard here should still be for

correction of errors at law since the true issue is not the legal representation but

whether LeGear timely raised the issue. We agree with the State and apply the

correction-of-errors-at-law standard.

       LeGear alleged in his PCR application that his attorney was not competent

due to not being licensed to practice law in the State of Iowa, did not comply with

the requirements to appear pro hac vice, and thus was not qualified to represent

LeGear. LeGear further claimed he had no reason to know his criminal trial

counsel was not licensed in Iowa until May 2013. The district court found: “In 1984
                                        13


LeGear obtained counsel and claimed ineffective assistance on his direct appeal

of conviction. LeGear could have discovered any licensing discrepancy within the

three year time frame. Therefore the claims against the court and counsel are not

new and are time barred under § 822.3.”

      The district court, in its ruling on the State’s motion for summary dismissal,

took judicial notice of Pottawattamie County criminal file FECR081769, LeGear’s

prosecution for murder. In that file, is a handwritten letter dated June 23, 1996,

LeGear sent to the Pottawattamie Clerk of Court,7 and as follows:

      Clerk of the Court:
             I had a criminal trial in Pottawattamie County in June of 1982,
      Criminal No. 18769. I was represented by an Omaha attorney
      named Daniel Ryberg.[8]
             I need to know if he filed with the Clerk’s office, pursuant to
      Iowa Rules of Court, Rule 116, the written appearance of a resident
      attorney admitted to practice in the State of Iowa upon whom service
      may be had in all matters connected with said cause or matter with
      the same effect as if personally made upon the attorney not admitted
      to practice in Iowa. Mr. Daniel Ryberg started representing me in
      Iowa in Sept.-Oct. of 1981. Does your office have record that he filed
      the necessary written appearance of a resident attorney admitted to
      practice in the state of Iowa? If you have any such record of a written
      appearance please forward a copy of said record.
             Your attention to this matter is greatly appreciated. Thank
      you.

      This letter belies LeGear’s assertion that he was not on alert until May 2013

that his criminal trial attorney was not licensed in Iowa.      Rather, this letter

establishes he had such a concern in June 1996 and had started to investigate this

possibility. LeGear’s claim made in his third application filed in May 2016, some

twenty years after this letter, does not support the exception in Iowa Code section


7 Also in the court file is the envelope showing a postmark date of June 24, 1996.
8 Since Mr. Ryberg was not licensed in Iowa, we presume he was not appointed
by the court to represent LeGear; rather he was privately retained by LeGear.
                                        14


822.3.    The district court did not err in finding LeGear’s claim regarding his

attorney’s licensure was untimely and subject to dismissal.9

    IV. Conclusion.

         To the extent that LeGear raised numerous other issues before the trial

court challenging his conviction, we address only those raised in this appeal, and

the district court ruling on those other issues remains dispositive.        Having

determined the district court did not err in granting the State’s motion for summary

dismissal, we affirm.

         AFFIRMED.




9  This court has previously held in State v. Chadwick, 586 N.W.2d 391, 393–94
(Iowa Ct. App. 1998), that the failure of defense counsel to be licensed in Iowa
does not constitute per se lack of counsel or ineffective assistance of counsel.